Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following is a Non-Final office action in response to amendments filed on 7/25/22.  
Claims 1, 4,6-8,11-13 and 19-21 have been amended. 
 Claims 2-3 & 5 were previously cancelled.
Claim 23 has been added.  
Claims 1, 4 & 6-23 are currently pending and have been examined on their merits.


	Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/25/22 has been entered.


Information Disclosure Statement
The Information Disclosure Statements filed on 7/25/22 has been considered. Initialed copies of Form 1449 are enclosed herewith. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4 & 6-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/628,408 (reference application #2) in view of Barfield (US 2015/0155007) . Although the claims at issue are not identical, they are not patentably distinct from each other because of the analysis below:

Regarding claims 1, 19-20, 21-22, 15/628,408 teaches a system [claim 1], a computer-implemented method [claim 19] & a non-transitory computer-readable medium storing instructions [claim 20] comprising: a processor; and memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations (15/628,408: claims 1, 19 & 20) comprising: receiving, from a first user's client computing device in communication with the system over a network, an electronic communication including location information from a location sensor coupled to the first user's client computing device (15/628,408: claims 1, 19 & 20 discussing “receiving, from a client computing device of a user, an electronic communication comprising location information from a location sensor coupled to the client computing device, the location information indicating a current location of the client computing device”), the location information indicating a current location of the first user's client computing device; identifying a venue based on the location information from the location sensor (15/628,408: claims 1, 19 & 20 discussing “the location information indicating a current location of the client computing device; determining a current activity of the user based on the location information, determining a current activity comprising: identifying a venue associated with the location information”); retrieving, from a database, avatar information for the first user(15/628,408: claims 1, 19 & 20); generating a media content item comprising a map interface depicting an avatar of the first user at the first user's current location (15/628,408: claims 1, 19 & 20 discussing “including a name of the venue being displayed at the current location in the map interface, and an avatar of the user mimicking the current activity being displayed at the current location in the map interface, wherein the map interface is generated based on the location information, and the avatar is generated based on in the map interface and an icon associated with the venue including a name of the venue, wherein the map interface is generated based on the location information, and the avatar of the first user is generated based on the avatar information for the first user; and causing the media content item to be displayed on a display screen of the first user's client computing device (15/628,408: claims 1, 19 & 20 discussing “wherein the map interface is generated based on the location information, and the avatar is generated based on avatar information for the user and the current activity; and causing the media content item to be displayed on a display screen of the client computing device”). 
15608408 does not specifically discuss wherein identifying the vehicle comprises identifying a make and model of the vehicle; generating a representation of the vehicle based on the make and model of the vehicle; generating a media content item….depicting the representation of the vehicle; the avatar of the first user is associated with the representation of the vehicle. However, Barfield teaches wherein identifying the vehicle comprises identifying a make and model of the vehicle ([0024 manufacturer data for vehicle, [0026] information about user’s vehicle, [0027] sensors attached to vehicle; an on-board diagnostic port device on the vehicle provides data relating to the vehicle and its location); generating a representation of the vehicle based on the make and model of the vehicle ([0028] [0061] generation module may generate an avatar based on vehicle manufacturer data, [0058] the mapping data 105 may comprise 2D or 3D images or maps of the location through which the drive/run takes place.  The manufacturer data 106 may comprise images of the vehicle or apparatus that the user is using.); generating a media content item comprising a map interface depicting an avatar of the user ad the representation of the vehicle at the first location in the map interface ([0029] avatar and its associated equipment (driver and a vehicle) are displayed, [0036] avatars vehicle movement depicted from starting location to the ending location, [0042] data may be combined to generate and present 2D or 3D mapped virtual world with an avatar representing the user, traveling through the virtual world, which may comprise an aggregation of 2D or 3D images of locations traversed by the user., [0053] maps application (map interface)); the avatar of the first user is associated with the representation of the vehicle ([0029] avatar and its associated equipment (driver and a vehicle) are displayed)
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein identifying the vehicle comprises identifying a make and model of the vehicle; generating a representation of the vehicle based on the make and model of the vehicle; generating a media content item….depicting the representation of the vehicle; the avatar of the first user is associated with the representation of the vehicle, as disclosed by Barfield in the system disclosed by co-pending application for the motivation of providing a method of generating and displaying a video animation or replay of a user’s drive using data from sensors (Abstract lines 1-4 Barfield).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 3, 4 & 6-23 depend from independent claim 1.  Dependent claims inherit the deficiencies of the parent claims and thus dependent claims are rejected on the same basis as indicated above for the respective parent claims.


	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 14-15, 18-20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2014/0306884) in view of Jolliff (US 2009/0300525) and further in view of Barfield et al. (US 2015/0155007 A1)

Regarding claims 1, 19 & 20, Sano discloses a system [claim 1], a computer-implemented method [claim 19] & a non-transitory computer-readable medium storing instructions [claim 20] comprising: a processor; and memory coupled to the processor and storing instructions that, when executed by the processor, cause the system to perform operations (Sano: [0048] discussing "The system controller 10 is implemented by, for example, a microcomputer including a central processing unit (CPU), a read-only memory (ROM), a random access memory (RAM), a non-volatile memory, and an interface.") comprising: 
Sano discloses receiving, at a server, from a first user's client computing device in communication with the system over a network, an electronic communication including location information from a location sensor coupled to the first user's client computing device, the location information including a current location of the first user’s client computing device (Sano: [0096] discussing "system controller 10 fetches position information detected by the position detecting unit 13" and [0057] discussing "The position detecting unit 13 is, for example, a Global Positioning System (GPS) receiver. The GPS receiver receives radio waves from GPS satellites and outputs latitude and longitude information indicating the current position to the system controller 10." and [0111] discussing "the display unit 14 displays the avatar representing the user at a position corresponding to the current position on the map image."); 
Sano discloses retrieving, via the server from a database, avatar information for the first user (Sano: [0106] discussing "avatars in accordance with the user's various states are stored in the avatar-information storage portion 17a of the storage unit 17, as shown in FIGS. 3A to 3F. The system controller 10 selects, from among these avatars, an avatar that matches the user's current state and decides that the selected avatar is an avatar to be displayed."); 
Sano discloses generating a media content item comprising a map interface depicting an avatar of the first user at the first user's current location in the map interface, wherein the map interface is generated based on the location information, and the avatar of the first user is generated based on the avatar information for the first user; and causing the media content item to be displayed (Sano: [0117] the avatar 30 is displayed while the user's position (position based on position information detected by the position detecting unit 13) is indicated on the map. [0262-0236] discussing "referring to FIG. 18, the user's state and another person's state may be represented using avatars 30A and 308, respectively, while the positions of the user and the other person may be indicated on the map image 31" ... "for example, the state of the user of the information display apparatus 1, who is waiting for another person at the place of appointment, is represented by indicating the position of the user on the map image 31 and displaying the avatar 308 representing the user's state. In addition, the state of the other person who is late for the appointment and is thus running is displayed using the avatar 30A at the current position." and see figure 1 showing display unit 14) on a display screen of the first user's client computing device (Sano: [0047] discussing "The information display apparatus 1 includes a system controller 10, a bio-sensor unit 11, a kinetic sensor unit 12, a position detecting unit 13, a display unit 14, a time-and date counting unit 15, an operation unit 16, a storage unit 17, and a communication unit 18.").
Sano further teaches: causing, via the server, the media content item to display on a display screen of a second user's client computing device (Sano: [0262-0236] discussing "referring to FIG. 18, the user's state and another person's state may be represented using avatars 30A and 308, respectively, while the positions of the user and the other person may be indicated on the map image 31" ... "for example, the state of the user of the information display apparatus 1, who is waiting for another person at the place of appointment, is represented by indicating the position of the user on the map image 31 and displaying the avatar 308 representing the user's state. In addition, the state of the other person who is late for the appointment and is thus running is displayed using the avatar 30A at the current position." and also see figure 8 showing 3 avatars displayed simultaneously and [0257] discussing "when a certain person authorizes to make his or her own state public and registers so in the system, the user of the display apparatus 200 can arbitrary display the state of this person who has authorized to make his or her own state public" [office note: therefore, each user of the system, including first, second and third users, views mapped avatars of other users on the system as well as their own mapped avatar]);
Sano does not explicitly teach determining, based on the location information, that the user is traveling in a vehicle; receiving, via the server, from the first user’s client computing device and based on determining that the user is traveling in the vehicle a make and model of the vehicle; the make and model having been provided from the vehicle to the first user’s client computing device via a wireless connection between the vehicle and the first user’s client computing device; generating via the server a representation of the vehicle based on the make and model of the vehicle; generating a media content item….depicting the representation of the vehicle; the avatar of the first user is associated with the representation of the vehicle
Jolliff teaches determining, based on the location information, that the user is traveling in a vehicle ([0061]  a user driving or riding in a car may be determined based upon TOD/DOW (e.g., the time and day being consistent with rush hour) in combination with GPS location information and accelerometer sensor readings. Constantly changing GPS data and accelerometer data from the mobile device 103 may be used to confirm that the user's status as driving.); receiving, via the server from the client computing device and based on determining that the user is traveling in the vehicle, vehicle data via a wireless connection ([0061]GPS data and accelerometer data from the mobile device used to confirm the user’s status as driving, [0096], Fig 6b #622 driving avatar displayed when speed >10mph, [0051] wireless communication), generating a media content item….depicting the avatar current activity such as driving ([0061] confirm status as driving, [0073] Using information gathered from mobile device sensor and stored data and settings, a processor can infer a user's current status and determine which one of a group of avatars to display, step 404. [0096] [0154]); the avatar of the first user is associated with the current activity ([0075] Once the proper avatar to display has been determined, the avatar file can be made available for display on a computing device 113-117, step 405.  In an embodiment, the computing device 113-117 displays the selected avatar by accessing the avatar file that was either pre-stored in memory)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included determining, based on the location information, that the user is traveling in a vehicle; identifying a vehicle in communication with the client computing device, generating a media content item….depicting the avatar current activity, as disclosed by Sano in the system disclosed by Jolliff for the motivation of providing a method of automatically updating a user’s virtual world avatar to provide a more accurate representation of the user’s current real world status or activity ([0006 Jolliff).
Sano/Jolliff do not teach receiving a make and model of the vehicle; the make and model having been provided from the vehicle to the client computing device via a wireless connection between the vehicle and the first user’s client computing device; generating a representation of the vehicle based on the make and model of the vehicle; generating the representation of the vehicle at the current location; the avatar of the first user is associated with the representation of the vehicle
Barfield teaches receiving a make and model of the vehicle ([0024 manufacturer data for vehicle, [0026] information about user’s vehicle, [0027] sensors attached to vehicle; an on-board diagnostic port device on the vehicle provides data relating to the vehicle and its location, [0040]model data includes images of vehicle used by user, Claim 10 receiving manufacturing data including model data of the vehicle ); the make and model having been provided from the vehicle to the client computing device via a wireless connection between the vehicle and the client computing device ([0016] "Display device" may be considered a mobile device 120, a network client 130, or a vehicle display 140, [0018] wireless communication data, [0020] vehicle display may connect to network and communicate with other network elements using Wi-Fi, Bluetooth etc., [0026] the system may gather data from multiple OBD devices on multiple vehicles, and use such data to generate an avatar replay with multiple avatars, [0033] gather manufacturer data 106 for the vehicle, such as vehicular models (make and model of vehicle) for the driver's particular vehicle. Generation module 204 may retrieve the manufacturer data 106 from storage module 206 or directly from input module 202 and generation module 204 may use this manufacturer data 106 to generate a depiction of the driver's vehicle in the video animation. [0040]  Model data 604 may come from vehicle manufacturers, as explained above. Model data 604 may comprise images of various vehicles, including images of the vehicle at various angles or perspectives. Model data 604 in FIG. 6 gives an example of various images (JPG_A-JPG_E) associated with a Porsche 911 at various angles.  [0041] By combining mapping data 105, manufacturer data 106, environmental data 107, and user data 108, generation module 204 may generate a video replay of the user's drive [0061]The manufacturer data 106 may comprise images of the vehicle ); generating a representation of the vehicle based on the make and model of the vehicle ([0028] generation module 204 is able to generate a video animation or replay of the user's drive or run by gathering, for example, mapping data 105, manufacturer data 106, environmental data 107, user data 108, and data from sensor(s), [0033]  gather manufacturer data 106 for the vehicle, such as vehicular models (make and model of vehicle) for the driver's particular vehicle. Generation module 204 may retrieve the manufacturer data 106 from storage module 206 or directly from input module 202 and generation module 204 may use this manufacturer data 106 to generate a depiction of the driver's vehicle in the video animation.(generating a representation)  [0042] Mapping data 105 and environmental data 107 may be used to generate a virtual route, and sensor data 117 may provide data on the orientation of the user's body, force on the user's body, and location of the user during the run. Such data may be combined to generate and present to the user a 2D or 3D mapped virtual world with an avatar, representing the user, traveling through the virtual world, which may comprise an aggregation of 2D or 3D images of locations traversed by the user. [0061] generation module may generate an avatar based on vehicle manufacturer data, [0058] the mapping data 105 may comprise 2D or 3D images or maps of the location through which the drive/run takes place.  The manufacturer data 106 may comprise images of the vehicle or apparatus that the user is using.); generating a media content item comprising a map interface depicting an avatar of the first user and the representation of the vehicle at the current location of the first user’s computing device in the map interface ([0029] avatar and its associated equipment (driver and a vehicle) are displayed, [0036] avatars vehicle movement depicted from starting location to the ending location, [0042] data may be combined to generate and present 2D or 3D mapped virtual world with an avatar representing the user, traveling through the virtual world, which may comprise an aggregation of 2D or 3D images of locations traversed by the user., [0053] maps application (map interface)); the avatar of the first user is associated with the representation of the vehicle ([0029] avatar and its associated equipment (driver and a vehicle) are displayed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein identifying the vehicle comprises identifying a make and model of the vehicle; the make and model having nee provided from the vehicle to the client computing device via a wireless connection between the vehicle and the client computing device generating a representation of the vehicle based on the make and model of the vehicle; the avatar of the first user is associated with the representation of the vehicle, as disclosed by Barfield in the system disclosed by Sano/Jolliff for the motivation of providing a method of generating and displaying a video animation or replay of a user’s drive using data from sensors (Abstract lines 1-4 Barfield).

Regarding claim 14, modified Sano teaches the system of claim 1, and 
Sano further teaches wherein the memory further stores instructions for causing the system to receive, from the first user's client computing device over the network, authorization from the first user to utilize the location information (Sano: [0257] discussing "when a certain person authorizes to make his or her own state public and registers so in the system, the user of the display apparatus 200 can arbitrary display the state of this person who has authorized to make his or her own state public" and [0274] discussing "when the user of the display apparatus 200 requests to display an avatar and the current position of the user of the transmitting apparatus 100, the server apparatus 70 asks the user of the transmitting apparatus 100 to agree to display his or her avatar and current position. Only when the user of the transmitting apparatus 100 agrees to do so, the server apparatus 70 transmits bio-information and avatar related information to the display apparatus 200.").

Regarding claim 15, modified Sano teaches the system of claim 1, and 
Sano further teaches wherein the memory further stores instructions for causing the system to perform operations comprising: determining a current activity of the first user, wherein generating the media content item includes depicting the avatar of the first user engaged in the current activity (Sano: [0116] discussing "Since the process shown in FIG. 4 is continuously performed during the avatar display mode, the displayed avatar 30 changes according to the user's state. For example, when the user starts running, an image shown in FIG. 3C is displayed. When the user continues running and has a faster pulse, the avatar 30 changes to an image shown in FIG. 3E.).
Sano does not disclose the activity is determined based on the location information.
However, in the same field of endeavor, Jolliff teaches an activity is determined based on location information (Jolliff: [0049] discussing "By properly analyzing motion, sound, location and other sensed information obtained from sensors mounted on user's mobile devices, computer systems can infer user activities, information that can be used in the various embodiments to update users' avatars to reflect their real world activities." and [0048] discussing "As shown in FIG. 1, avatars can be images which graphically communicate information about the associated individual, such as professions, hobbies, current activities and moods." and [0096] discussing "For example, GPS and calendar data may be used as primary indicators of particular activities, with noise, light and accelerometer data used to confirm the activity indicated by GPS location or calendar entries. For example, the GPS values stored in the parameter value table 600 most closely matches the criteria for the running avatar, data record 618. The running avatar can then be confirmed as an appropriate selection by comparing the accelerometer data with the corresponding criteria in the avatar selection logic table 601. In this example, the accelerometer data distinguishes the activity from driving by or walking near the track. By making such comparisons of the values stored in the parameter value table 600 to the criteria in the avatar selection logic table 601, a processor can determine that the "Running" avatar should be displayed." and [0097] discussing "For many activities, the GPS sensor location and velocity data will provide a good indication of the avatar to display." and [0153] discussing "For example, children involved in a game of "hide 'n' seek" may be monitored by their parents viewing a map of the play area which includes avatars indicating the location and movement/status of each child." and [0154] discussing "Each participant can be equipped with a mobile device 301 including a suite of motion, position and location sensors, each reporting sensor data in near-real time to a central server 109. Additionally, position sensors may be outfitted on users' limbs and coupled to the mobile device by a wireless data link (e.g., Bluetooth) to provide data on the posture and movements of participants, such as the direction in which an individual is facing or aiming a paintball gun. An avatar representing each paintball participant can be generated in the virtual world representation of the match, with each user's avatar changing location and activity (i.e., running, sitting, hiding)” [office note: The Examiner notes that the term “current activity” may be broadly interpreted to include not only activities such as running, walking, driving etc. but also include activities such as moving or staying still, sitting or hiding]).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the activity determination as taught by modified Sano to include the location information as taught by Jolliff with the motivation of using multiple datapoints to infer user activities so that user avatars may be updated to reflect their real world activities (Jolliff: [0049]).

Regarding claim 18, modified Sano teaches the system of claim 1, 
Sano does not disclose wherein generating the media content item includes: determining, based on the location information, that the client computing device of the first user has not moved beyond a predetermined distance from a location for a predetermined period of time; and in response to determining the client computing device of the first user has not moved beyond the predetermined distance from the location, modifying the media content item to remove the avatar of the first user.
However, Jolliff teaches generating a media content item includes: determining, based on location information, that a client computing device of a first user has not moved beyond a predetermined distance from a location for a predetermined period of time; and in response to determining the client computing device of the first user has not moved beyond the predetermined distance from the location, modifying the media content item to remove the avatar of the first user (Jolliff: [0131] discussing "In the case of data records 652 and 653, the selection criteria include: a location at home and low velocity as recorded by a GPS sensor; "dark" ambient light conditions; zero accelerometer readings ( e.g., consistent with sitting or sleeping)." and FIG. 6b and FIG.19b showing sleep avatars associated with 0 mph movement and [0050] discussing "Avatars may be changed according to users' status on a pre-scheduled basis ( e.g., periodic updating), whenever the user's status is requested (e.g., in response to a request for an avatar), or whenever the user's status changes ( e.g., when sensors indicate the user's location, mood and/or activity have changed." and [0150] discussing "other members of the internet forum may observe the user's avatar change automatically as the user changes activity or status. In this way, the user no longer has to actively alter the avatar to be displayed in order to reflect his or her status" [office note: Therefore, if a user is driving home with a driving avatar being displayed, the driving avatar will be “removed” and a sleep avatar will be displayed in its place once updated sensor readings show 0 mph movement and other sleep associated conditions shown in tables 6b & 19b]).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the avatar display as taught by Sano to include removal of certain avatar types when no movement is detected for a period of time as taught by Jolliff in order to replace the avatar with a more appropriate avatar option (Jolliff: [0150]).

Regarding claim 23. (New) modified Sano teaches the system of claim 1, wherein causing, via the server, the media content item to be displayed on the display of the second user’s client computing device comprises
Sano teaches determining that the second user is included in a contacts list of the first user and displaying the media content item on the display of the second user’s client computing device without input from the first user. ([0241] the user of the display apparatus 200 can be informed of the current state (state based on the most recent bio- and kinetic information stored in the server apparatus 70) of the other person (friend).(contact), [0253]-[0254] the user of the display apparatus 200 can be informed of the current state (state based on the most recent bio- and kinetic information stored in the server apparatus 70) of the other person (friend)., [0268]  the user can be informed of the state and the current position of the user's friend)

Claims 4, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2014/0306884) in view of Jolliff (US 2009/0300525) and further in view of Barfield et al. (US 2015/0155007 A1), as per claim 3 above, and further in view of Oplinger et al. (US 20150172393 A1) 

Regarding claim 4, modified Sano teaches the system of claim 3, 
Sano does not disclose wherein the avatar of the first user is selectable via the display screen of the first user's client computing device or the display screen of the second user's client computing device, and wherein selection of the avatar of the first user via a respective display screen causes the system to display the media content item associated with the first user on the respective display screen.
However, in the same field of endeavor, Oplinger teaches an avatar of a first user is selectable via a display screen of the first user's client computing device or a display screen of a second user's client computing device, and wherein selection of the avatar of the first user via a respective display screen causes the system to display the media content item associated with the first user on the respective display screen (Oplinger: fig.5C & [0065] discussing "The map application uses the location information from each participant to present multiple icons 518a-c for the participants in the map area 516. A user can select an icon, such as the icon 518a, to display additional information for the participant." and [0066] discussing "FIG. 5D shows an example of a GUI 520 for presenting additional information about a participant in a location sharing event. The GUI 520 presents a name or nickname for the participant, a city and/or region in which the participant is located, and an indication of when the location sharing event will expire.").
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the avatar as taught by modified Sano to include the selectable icon as taught by Oplinger with the motivation of displaying additional information for a participant (Oplinger: [0065-0066]).

Regarding claim 7, modified Sano teaches the system of claim 1, 
Sano does not disclose wherein the system allows access to the media content item by the second user's computing device for a predetermined period of time.
However, Oplinger teaches access to the media content item by the second user's computing device for a predetermined period of time (Oplinger: [0056] discussing "The GUI 334 includes a time period control 340. Similarly to the GUI 330, the time period control 340 allows the user to select or input a time period during which the location server system 102 receives and shares location information among the participants.").
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the access as taught by modified Sano to include the predetermined period of time as taught by Oplinger with the motivation of allowing a user to customize the time period in which their location may be shared among participants (Oplinger: [0056]).

Regarding claim 8, modified Sano teaches the system of claim 1, 
Sano does not disclose wherein the system ceases displaying the avatar of the first user on the map on the display screen of the second computing device in response to one or more of: expiration of a predetermined period of time, and input from the first user, via the first computing device, to turn off sharing of the first user's location.
However, Oplinger teaches the system ceases displaying the avatar of the first user on the map on the display screen of the second computing device in response to one or more of: expiration of a predetermined period of time (Oplinger: [0056] discussing "The GUI 334 includes a time period control 340. Similarly to the GUI 330, the time period control 340 allows the user to select or input a time period during which the location server system 102 receives and shares location information among the participants."), and input from the first user, via the first computing device, to turn off sharing of the first user's location (Oplinger: [0038] discussing "For example, a user can select the "stop sharing" portion of the control 232c to stop sharing location information with participants in the "shared with mom" event." and [0059] discussing "FIG. 4A shows an example of a GUI 400 for a map application. The GUI 400 includes a message 402 that indicates the map application is currently sharing location information. The GUI 400 also includes a notification 404 in a notification bar 406. The notification 404 also indicates that the map application is currently sharing location information. The notification 404 continues to be displayed in the notification bar 406 even when the mobile device switches to another application. A user can open the notification bar 406, for example by dragging the notification bar 406 downward, to see more detailed information for the notification 404.").
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the access as taught by modified Sano to include the location sharing controls as taught by Oplinger with the motivation of allowing a user to customize the time period in which their location may be shared among participants (Oplinger: [0056]).

Claims 6, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2014/0306884) in view of Jolliff (US 2009/0300525) and further in view of Barfield et al. (US 2015/0155007 A1), as per claim 3 above, and further in view of The Official Google Blog (Check in with Google Latitude), hereinafter referred to as Google (see art of record mailed 30 October 2019),

Regarding claim 6, modified Sano teaches the system of claim 4,
Sano does not disclose wherein the icon associated with the venue is selectable via the display screen of the first user's client computing device or the display screen of the second user's client computing device, and wherein selection of the icon associated with the venue via a respective display screen causes the system to display a media content item associated with the venue on the respective display screen [claim 6].
However, Google teaches an icon associated with the venue is selectable via the display screen of the first user's client computing device or the display screen of the second user's client computing device, and wherein selection of the icon associated with the venue via a respective display screen causes the system to display a media content item associated with the venue on the respective display screen (Google: [pages 1/6-2/6] discussing “when friends check in at a place, you can go straight from their latitude profile to its place page to learn about it, fire up Google Maps Navigation (beta) for turn by turn directions to them and more”).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the venue images as taught by modified Sano to include the selectable venue icon as taught by Google with the motivation of allowing a user to learn more about a particular venue (Google: [pages 1/6-2/6]).

Regarding claim 11, modified Sano teaches the system of claim 8, and 
Sano further teaches wherein the memory further stores instructions for causing the system to perform operations comprising: receiving, from the second user’s client computing device of the second user, an electronic communication containing location information from a location sensor coupled to the second user's client computing device, the location information indicating a current location of the second user's client computing device; and retrieving, from the database, avatar information for the second user, wherein generating the media content item includes generating an avatar of the second user at the second user's current location on the map interface (Sano: [0262-0236] discussing "referring to FIG. 18, the user's state and another person's state may be represented using avatars 30A and 308, respectively, while the positions of the user and the other person may be indicated on the map image 31" ... "for example, the state of the user of the information display apparatus 1, who is waiting for another person at the place of appointment, is represented by indicating the position of the user on the map image 31 and displaying the avatar 308 representing the user's state. In addition, the state of the other person who is late for the appointment and is thus running is displayed using the avatar 30A at the current position." and also see figure 8 showing 3 avatars displayed simultaneously and [0257] discussing "when a certain person authorizes to make his or her own state public and registers so in the system, the user of the display apparatus 200 can arbitrary display the state of this person who has authorized to make his or her own state public" [office note: therefore, each user of the system, including first, second and third users, views mapped avatars of other users on the system as well as their own mapped avatar]).
Sano does not explicitly teach identifying a venue based on the location information indicating the current location of the second user's client computing device; and displaying on the map interface an icon including a name of the venue based on the location information indicating the current location of the second user's client computing device.
However, in the same field of endeavor as location based avatar generation, Google teaches identifying a venue associated with the location information; and generating an icon including a name of the venue on the map interface (Google: [page 1/6] discussing automatic check-ins and check-outs as well as showing a user’s avatar (Alice Lee) checked in at a venue (blue bottle coffee)).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the map view as taught by Sano to include the venue identification and associated icon as taught by Google with the motivation of connecting a user’s location to a real place in order to further stay in touch with friends and family (Google: [page 1/6]).

Regarding Claim 21,    (New) modified Sano teaches the system of claim 1,
Sano does not explicitly teach wherein generating the media content item includes identifying a venue associated with the user’s current location and displaying an icon on the map associated with the venue.
However, in the same field of endeavor as location based avatar generation, Google teaches generating the media content item includes identifying a venue associated with the first user’s current location and displaying an icon on the map associated with the venue (Google: [page 1/6] discussing automatic check-ins and check-outs as well as showing a user’s avatar (Alice Lee) checked in at a venue (blue bottle coffee) wherein “because you can use latitude to automatically detect your location” a user may “choose to automatically check in at specific places”).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the map view as taught by Sano to include generating the media content item includes identifying a venue associated with the first user’s current location and displaying an icon on the map associated with the venue as taught by Google with the motivation of connecting a user’s location to a real place in order to further stay in touch with friends and family (Google: [page 1/6]).


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2014/0306884) in view of Jolliff (US 2009/0300525) and further in view of Barfield et al. (US 2015/0155007 A1), and further in view of Oplinger et al. (US 20150172393 A1), as per claim 8 above, and further in view of Zibreg (How to share your real time location on Google Maps), 

Regarding claim 9, modified Sano teaches the system of claim 8, 
Sano does not teach wherein the avatar of the first user remains displayed on the map displayed on the display screen of the first user's computing device subsequent to the input from the first user to turn off sharing of the first user's location.
However, in the same field of endeavor, Zibreg teaches wherein the avatar of the first user remains displayed on the map displayed on the display screen of the first user's computing device subsequent to the input from the first user to turn off sharing of the first user's location (Zibreg: pg 2/23 showing a user’s location is indicated by a blue dot even when location sharing is inactive).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the avatar of the first user as taught by modified Sano to include displaying the user’s location after turning off a sharing feature as taught by Zibreg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation would have been to allow the system to resume normal maps/navigation functionality after discontinuing a sharing functionality.

Regarding claim 10, modified Sano teaches the system of claim 9, 
Sano does not disclose wherein the system presents an icon on the display screen of the first user's computing device to indicate the first user's location is not being shared.
However, Zibreg teaches the system presents an icon on the display screen of the first user's computing device to indicate the first user's location is not being shared (Zibreg: pg 2/23 showing prompts which ask a user to share their location which serves as an indication that their location is not currently being shared).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the location sharing as taught by modified Sano to include the icon indicating location is not being shared as taught by Zibreg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  The motivation would have been to ensure a user is made aware of their current privacy settings.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Jolliff and Barfield, as per claim 1 above, and further in view of Neeraj (US 20090047972), hereinafter referred to as Neeraj.

Regarding claims 12-13, modified Sano teaches the system of claim 1 including generating the avatar of the first user on the map, as per above discussion, 
Sano does not disclose wherein generating the media content item includes: receiving, from the computing device of the first user, a granularity option; and generating the avatar of the first user on the map within a predetermined distance of the current location of the first user based on the received granularity option [claim 12] wherein the predetermined distance of the current location of the first user is one of: a precise location of the first user based on the location information, and a random location within a predetermined area based on the location information [claim 13].
However, in the same field of endeavor as location sharing, Neeraj teaches generating the media content item includes: receiving, from the computing device of the first user, a granularity option (Neeraj: FIG.7 showing 4 granularity options selectable by a user including no sharing, city & state, favorite locations and location coordinates and further granularity options within each of the said categories); and generating location information of the first user within a predetermined distance of the current location of the first user based on the received granularity option [claim 12] wherein the predetermined distance of the current location of the first user is one of: a precise location of the first user based on the location information (Neeraj: FIG.7 showing sharing level 2 showing the option of showing the user located at a particular point of interest name and sharing level 3 shows a user’s precise location coordinates), and a random location within a predetermined area based on the location information (Neeraj: FIG.7 showing sharing level 1 gives only the city and state of the user’s location rather than the user’s precise location within the city and state).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the generation of an avatar on a map as taught by modified Sano to include the granularity options as taught by Neeraj with the motivation of allowing a user to customize their privacy settings (Neeraj: [0003]) which encourage more users to take advantage of location based social networking applications (Neeraj: [0007]).


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sano in view of Jolliff and Barfield, as per claim 15 above, and further in view of Petovello (How does a GNSS receiver estimate velocity?).
Regarding claim 16, modified Sano teaches the system of claim 15, 
Sano does not disclose wherein determining the current activity of the first user includes determining a speed of the first user's client computing device based on first location information from the location sensor at a first time and second location information from the location sensor at a second time, the second time subsequent to the first time.
However, Jolliff teaches determining the current activity of the first user includes determining a speed of the first user's client computing device (Jolliff: [0096] discussing "the accelerometer data distinguishes the activity from driving by or walking near the track” and [0129] discussing "velocity as recorded by a GPS sensor" and [0090] discussing "the mobile device can record the GPS coordinates of the track, the speed range of the user while jogging").
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the activity determination as taught by modified Sano to include the speed as taught by Jolliff with the motivation of using multiple datapoints to infer user activities so that user avatars may be updated to reflect their real world activities (Jolliff: [0049]).
Modified Sano still does not explicitly teach speed determined based on first location information from the location sensor at a first time and second location information from the location sensor at a second time, the second time subsequent to the first time.
However, it is well known in the art of GPS technology to determine velocity as a time-derivative of user position (See Petovello: [page 1 GPS velocity]).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the speed determination as taught by modified Sano to include the position and time calculations as taught by Petovello in order to provide a quick estimation of velocity in real time (Petovello: [page 1]).

Regarding claim 17, modified Sano teaches the system of claim 16, and 
Sano further teaches wherein generating the media content item includes: presenting the avatar of the first user at a first position in the media content item at the first time; and modifying the media content item to remove the avatar of the first user in the first position in the media content item and presenting the avatar of the first user at a second position in the media content item at the second time (Sano: [0117] discussing "A map image 31 is displayed on the screen 14a. In addition, the avatar 30 is displayed while the user's position (position based on position information detected by the position detecting unit 13) is indicated on the map. In this case, since the process shown in FIG. 4 is continuously performed, as the user's position moves or the user's state changes, the range of the displayed map image, the user's current position on the map, and the avatar 30 change as well.").

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al. (US 2014/0306884) in view of Jolliff (US 2009/0300525) and further in view of Barfield et al. (US 2015/0155007 A1) as applied to claim 1, further in view of further in view of Hardee (US 2017/0352179 A1) and Van Wei et al. (US 2013/0174059 A1).

Regarding Claim 22.    (New) modified Sano teaches system of claim 1, 
Sano does not explicitly teach wherein generating the media content item includes identifying a wearable device in communication with the client computing device and displaying the avatar of the user wearing a representation of the wearable device. However, Sano discloses [0116] discussing "Since the process shown in FIG. 4 is continuously performed during the avatar display mode, the displayed avatar 30 changes according to the user's state. For example, when the user starts running, an image shown in FIG. 3C is displayed. When the user continues running and has a faster pulse, the avatar 30 changes to an image shown in FIG. 3E.
However, in the same field of endeavor as location based avatar generation, Hardee teaches generating the media content item includes identifying a wearable device in communication with the client computing device (Hardee [0019] wearable device 110 may include memory 116 that is configured to store activity metric data generated by sensors 112 for later use by wearable device 110 or for transmission via network interface 114 to computing device 130, [0022] wearable device 110 may communicate with virtual world 130 via one or more intermediary systems 140, for example, via the internet, one or more access points, or other similar intermediary systems.  For example, in some aspects, wearable device 110 may be associated with an intermediary system 140 that is configured to receive and store the activity metric data from wearable device 110.); generating a representation of the wearable device (Hardee [0027]-[0028] the attributes of a user’s avatar in virtual world may be linked to the activity metric data generated by the user’s wearable device. Activities performed by the user while wearing the user’s wearable device may be tracked and the generated activity metric data may be provided to virtual world for adjusting or determining user avatar’s attributes, [0031] the activity metric data generated by wearable device may be mapped to the avatar’s attribute, [0033] customization options (representation) allows user to customize the look and feel of the avatar)
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the map view as taught by Sano/Google to include identifying a wearable device in communication with the client computing device; as taught by Hardee with the motivation of creating association between the avatar and the wearable device based on activity metric data ([0041] Hardee)
Sano/Hardee do not explicitly teach displaying the avatar of the user wearing a representation of the wearable device	
Van Wie teaches displaying the avatar of the user wearing a representation of the wearable device ([0058] The spatial visualization 50 includes respective graphical representations 52, 54, 56, 58 (referred to herein as "avatars" or "sprites") of the communicants who are present in the virtual area 46 in spatial relation to a graphical representation 59 of the virtual area 46.  In the illustrated example, the sprites 52, 54, 56 represent the three communicants 24, 26, 28 (Beth, Fran, Art) who are seated in the physical space 14 and are operating the local client network nodes 36, 38, 40, and the sprite 58 represents the communicant (Ed) who is operating the remote client network node 16., Fig 8 and 11 #54 avatar wearing headphones (same as #26 in physical space))
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to modify the map view as taught by Sano/Google/Hardee to include the avatar of the first user is wearing the representation of the wearable device as taught by Van Wei with the motivation of realtime data streams include digital representations of voice, video, user movements, facial expressions and other physical phenomena, as well as data within the computing environment that may benefit from rapid transmission, rapid execution, or both rapid transmission and rapid execution, including for example, avatar movement instructions, text chat, realtime data feeds (e.g., sensor data, machine control instructions, transaction streams and stock quote information feeds), screen shares, and file transfers. ([0032] Van Wei)



Response to Arguments
With respect to the provisional Double Patenting rejection, Applicant has stated that a Terminal Disclaimer in compliance with 37 C.F.R. § 1.321 will be filed to obviate outstanding double patenting rejections when the pending claims are in condition for allowance.  The Examiner has updated the provisional rejection to include the newly added amendments.  
Applicant’s arguments, see REMARKS, filed 7/25/22, with respect to the §103 rejection of record have been fully considered but are not persuasive.  New limitations/claims  have been addressed in claim rejection above. Applicant on page 3 states that cited art does not teach “receiving, via the server, from the first user’s client computing device and based on determining that the user is traveling in the vehicle, a make and model of the vehicle, the make and model having been provider from the vehicle to the first user’s client computing device via a wireless connection between the vehicle and the first user’s client computing device; generating, via the server, a representation of the vehicle based on the make and model of the vehicle.” 
As noted in rejection above, Jolliff teaches determining, based on the location information, that the user is traveling in a vehicle ([0061]  a user driving or riding in a car may be determined based upon TOD/DOW (e.g., the time and day being consistent with rush hour) in combination with GPS location information and accelerometer sensor readings. Constantly changing GPS data and accelerometer data from the mobile device 103 may be used to confirm that the user's status as driving.); receiving, via the server from the client computing device and based on determining that the user is traveling in the vehicle, vehicle data via a wireless connection ([0061]GPS data and accelerometer data from the mobile device used to confirm the user’s status as driving, [0096], Fig 6b #622 driving avatar displayed when speed >10mph, [0051] wireless communication), generating a media content item….depicting the avatar current activity such as driving ([0061] confirm status as driving, [0073] Using information gathered from mobile device sensor and stored data and settings, a processor can infer a user's current status and determine which one of a group of avatars to display, step 404. [0096] [0154]); the avatar of the first user is associated with the current activity ([0075] Once the proper avatar to display has been determined, the avatar file can be made available for display on a computing device 113-117, step 405.  In an embodiment, the computing device 113-117 displays the selected avatar by accessing the avatar file that was either pre-stored in memory)
Barfield teaches the make and model having been provided from the vehicle to the client computing device via a wireless connection between the vehicle and the client computing device ([0016] "Display device" may be considered a mobile device 120, a network client 130, or a vehicle display 140, [0018] wireless communication data, [0020] vehicle display may connect to network and communicate with other network elements using Wi-Fi, Bluetooth etc., [0026] the system may gather data from multiple OBD devices on multiple vehicles, and use such data to generate an avatar replay with multiple avatars, [0033] gather manufacturer data 106 for the vehicle, such as vehicular models (make and model of vehicle) for the driver's particular vehicle. Generation module 204 may retrieve the manufacturer data 106 from storage module 206 or directly from input module 202 and generation module 204 may use this manufacturer data 106 to generate a depiction of the driver's vehicle in the video animation. [0040]  Model data 604 may come from vehicle manufacturers, as explained above. Model data 604 may comprise images of various vehicles, including images of the vehicle at various angles or perspectives. Model data 604 in FIG. 6 gives an example of various images (JPG_A-JPG_E) associated with a Porsche 911 at various angles.  [0041] By combining mapping data 105, manufacturer data 106, environmental data 107, and user data 108, generation module 204 may generate a video replay of the user's drive [0061]The manufacturer data 106 may comprise images of the vehicle ); generating a representation of the vehicle based on the make and model of the vehicle ([0028] generation module 204 is able to generate a video animation or replay of the user's drive or run by gathering, for example, mapping data 105, manufacturer data 106, environmental data 107, user data 108, and data from sensor(s), [0033]  gather manufacturer data 106 for the vehicle, such as vehicular models (make and model of vehicle) for the driver's particular vehicle. Generation module 204 may retrieve the manufacturer data 106 from storage module 206 or directly from input module 202 and generation module 204 may use this manufacturer data 106 to generate a depiction of the driver's vehicle in the video animation.(generating a representation) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Pujol, US Patent 8,559, 980 B2 teaching a mapping interface with discoverable users as avatars, (Fig. 8 and col. 14 II. 60 - 65). Avatars can include identifier and status information, (col. 14 line 67 through col. 15 line 2). For example, “Rosa staying home today” or “Andre -Working Hard!”, (Fig. 8). As shown in Fig. 5C, the status message in Fig. 5C states "Jack flew from Los Angeles to Las Vegas" and the avatar is shown on the map display to be flying from Los Angeles towards Las Vegas. At most, Pujol demonstrates an avatar for each user at their location on the map as well as a status message 
Garcia, WO 2018/081013 A1 discloses a system identifying that two users are participating in a race and generates a media overlay including avatars of the two users running, (Fig. 5C and [0072]). 
Yuen (US 2015/0088464) discloses displaying the name of a venue associated with the user

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629